 

Exhibit 10.1

 

G-III APPAREL GROUP, LTD.

2015 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

GENERAL

 

1.1       Purpose. The purpose of the Plan is to establish a vehicle through
which the Company can provide equity-based and other incentive compensation
opportunities in order to facilitate its ability to recruit, motivate, reward
and retain qualified individuals who contribute or are expected to contribute to
the success and growth of the Company.

 

1.2       Eligibility. Awards may be granted under the Plan to any employee or
non-employee director of, and any consultant, independent contractor or other
person who provides personal services to, the Company or any of its
Subsidiaries, provided that Incentive Stock Options may be granted only to
employees.

 

1.3       Types of Awards. Awards under the Plan may include, without
limitation, Options, Stock Appreciation Rights, shares of Restricted Stock,
Restricted Stock Units, other Share-based Awards and performance-based Cash
Incentive Awards, all as described in Articles 5 through 7 hereof.

 

ARTICLE 2

Definitions

 

2.1       “Award” means an award made to an eligible director, employee or
consultant under the Plan.

 

2.2       “Award Agreement” means an agreement, in written or electronic form,
between the Company and a Participant setting forth the terms and conditions of
an Award.

 

2.3       “Board” means the Board of Directors of the Company.

 

2.4       “Cause” has the meaning set forth in Section 9.3(a).

 

2.5       “Change in Control” has the meaning set forth in Section 9.3(b).

 

2.6       “Code" means the Internal Revenue Code of 1986, as amended.

 

2.7       "Committee” means the Compensation Committee of the Board.

 

2.8       "Company” means G-III APPAREL GROUP, LTD., a Delaware corporation, and
any successor thereto.

 

2.9       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.10     “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares covered by the Option and, with respect to an
SAR, the baseline price of the Shares covered by the SAR.

 

- 1 -

 

 

2.11     “Fair Market Value” means, as of any relevant date, the closing price
per Share on such date on the principal securities exchange on which the Shares
are traded or, if no Shares are traded on that date, the closing price per Share
on the next preceding date on which Shares are traded, or (2) the value
determined under such other method or convention as the Board or the Committee,
acting in a consistent manner in accordance with the Plan and applicable tax
law, may prescribe.

 

2.12     “Good Reason” has the meaning set forth in Section 9.3(c).

 

2.13     “Incentive Cash Award” means a performance-based cash Award described
in Section 7.2.

 

2.14     “Incentive Stock Option” or “ISO” means an Option that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

2.15     “Option” means an option to purchase Shares granted pursuant to Section
5.1.

 

2.16     "Participant” means any person who has been selected to receive an
Award under the Plan or who holds an outstanding Award under the Plan.

 

2.17     “Performance-Based Exemption" means the performance-based compensation
exemption from the compensation deduction limitations imposed by Section 162(m)
of the Code, as set forth in Section 162(m)(4)(C) of the Code.

 

2.18     “Performance Factors” means any of the factors listed in Section 7.3(b)
that may be used for Awards intended to qualify for the Performance-Based
Exemption.

 

2.19     “Plan” means the incentive plan set forth herein, as it now exists or
is hereafter amended.

 

2.20     “Restricted Stock” means stock issued in the name of a Participant
pursuant to Section 6.1, subject to applicable transfer restrictions and vesting
and other conditions.

 

2.21     “Restricted Stock Unit” or “RSU” means a contingent right to receive
Shares in the future that is granted pursuant to Section 6.1.

 

2.22     “Section 409A” means Section 409A of the Code.

 

2.23     “Shares” means shares of the Company’s common stock.

 

2.24     “Stock Appreciation Right” or “SAR” means a right to receive
appreciation in the value of Shares that is granted pursuant to Section 5.2.

 

2.25     “Subsidiary” means (a) a corporation or other entity in an unbroken
chain of corporations or other entities at least 50% of the total value or
voting power of the equity securities of which is owned by the Company or by any
other corporation or other entity in the chain, and (b) any other corporation or
entity in which the Company has a 20% controlling

 

- 2 -

 

 

interest, directly or indirectly, as may be designated by the Committee pursuant
to the criteria set forth in Section 1.409A-1(b)(5)(iii)(E) of the Treasury
regulations.

 

2.26     “Ten Percent Stockholder” means a person who owns or is deemed to own
(under Section 424(d) of the Code) more than ten percent of the total combined
voting power of all classes of stock of the Company or any Subsidiary.

 

ARTICLE 3

ADMINISTRATION

 

3.1       General. Except as specified herein or as otherwise determined by the
Board, the Plan shall be administered by the Committee, the composition of which
is governed by the Committee’s charter.

 

3.2       Authority of the Committee. Subject to the provisions of the Plan, the
Committee, acting in its discretion, shall have the power and authority to
select the persons to whom Awards will be made, prescribe the terms and
conditions of each Award and make amendments thereto, construe, interpret and
apply the provisions of the Plan and of any Award Agreement, and make any and
all determinations and take any and all other actions as it deems necessary or
desirable in order to carry out the terms of the Plan or of any Award; provided
that the Committee may not accelerate the vesting of an outstanding award by
reason of the termination of a Participant’s employment unless (a) such
termination is in connection with a Change in Control or on account of the
Participant’s death, disability or retirement, or (b) such termination occurs
for any other reason and the net number of shares the Company would issue by
reason of such acceleration of vesting would not exceed 10% of the total number
of Shares that may be issued under the Plan.

 

3.3       Delegation of Authority. To the fullest extent authorized or permitted
by applicable law, including, without limitation, Section 157(c) of the Delaware
General Corporation Law, the Committee may (i) delegate to officers of the
Company or any affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including the
authority to grant Awards, as the Committee may determine, and (ii) delegate to
any person or subcommittee (who may, but need not be members of the Committee)
such Plan-related administrative authority and responsibilities as it deems
appropriate. The Committee may not delegate its authority with respect to
non-ministerial actions relating to individuals who are subject to the reporting
requirements of Section 16(a) of the Exchange Act or Awards that are intended to
qualify for the Performance-Based Exemption.

 

3.4       Indemnification. The Company shall indemnify and hold harmless each
member of the Committee and the Board and any employee or director of the
Company or any Subsidiary to whom any duty or power relating to the
administration of the Plan or any Award is delegated from and against any loss,
cost, liability (including any sum paid in settlement of a claim with the
approval of the Board), damage and expense (including reasonable legal and other
expenses incident thereto) arising out of or incurred in connection with the
Plan, unless and except to the extent attributable to such person’s fraud or
willful misconduct.

 

- 3 -

 

 

ARTICLE 4

SHARES SUBJECT TO THE PLAN; Individual aWARD limitS

 

4.1       Shares Issuable under the Plan. Subject to Section 4.3, up to
2,500,000 Shares shall be available for grant and issuance pursuant to Awards
made under the Plan, any or all of which may (but need not) be issued pursuant
to ISOs. For purposes of these limitations, (a) the total number of Shares
covered by stock-settled SARs (and not just the number of Shares issued in
settlement of such SARs) shall be deemed to have been issued under the Plan, and
(b) Shares covered and/or issued pursuant to an Award will again be available
for grant and issuance pursuant to subsequent Awards to the extent such Shares
are covered by or relate to (1) the unexercised portion of an Option or SAR that
is forfeited or otherwise terminated or canceled for any reason other than
exercise, (2) Restricted Stock Awards, RSU Awards or any other forms of Award
that are forfeited, (3) subject to an Award that is settled in cash or that
otherwise terminates without such Shares being issued, or (4) Shares issued
pursuant to awards that are assumed, converted or substituted as a result of the
acquisition of another company by the Company or a combination of the Company
with another Company. Shares that are used or withheld to pay the exercise price
of an Award or to satisfy the tax withholding obligations associated with the
vesting or settlement of an Award will not be available for future grant and
issuance under the Plan. Shares issued under the Plan may be either authorized
and unissued Shares, or authorized and issued Shares held in the Company's
treasury, or any combination of the foregoing. For the avoidance of doubt,
Shares purchased by the Company in the open market with proceeds from a cash
exercise of an Option may not be added to the pool of Shares otherwise available
under the Plan.

 

4.2       Individual Award Limitations. No more than 400,000 Shares may be
issued pursuant to Awards granted to any Participant in any fiscal year of the
Company. No more than $10,000,000 may be earned by any Participant for any
fiscal year pursuant to Cash Incentive Awards made under Section 7.2. If the
performance period for a Cash Incentive Award covers more than one fiscal year,
then, for the purpose of applying the annual limit under the preceding sentence,
the amount that may be earned by the Participant for each fiscal year covered by
the performance period will be deemed to be equal to the quotient of (a) the
maximum amount that may be earned pursuant to the Award, divided by (b) the
number of such fiscal years.

 

4.3       Adjustments for Capital Changes. In the event of a split-up, spin-off,
stock dividend, extraordinary cash dividend, recapitalization, consolidation of
Shares, reverse stock split or other similar capital change, the number and
class of Shares that may be issued under the Plan pursuant to Section 4.1, the
number and class of Shares that may be issued pursuant to annual Awards granted
to any Participant pursuant to Section 4.2, the number, class and/or Exercise
Price (if any) of Shares subject to outstanding Awards and performance goals
expressed in or with respect to Shares shall be equitably adjusted by and at the
discretion of the Board or the Committee in order to prevent undue dilution or
enlargement of the benefits available under the Plan or an outstanding Award, as
the case may be, provided that the number of Shares subject to any outstanding
Award shall always be a whole number. In furtherance of the foregoing, in the
event of an “equity restructuring,” each outstanding Award that constitutes a
“share-based payment arrangement” (as such terms are defined in FASB Accounting
Standards Codification Topic 718) shall be adjusted pursuant to this Section.

 

- 4 -

 

 

ARTICLE 5

STOCK OPTIONs; Stock Appreciation Rights

 

5.1       Grant of Company Stock Options. The Committee may grant Options to
Participants upon such vesting, forfeiture and other terms and conditions as the
Committee, acting in its discretion in accordance with the Plan, may determine,
either at the time an Option is granted or, if the holder’s rights are not
adversely affected, at any subsequent time, provided that each Option shall have
a vesting period of at least one year from the date of grant. Each Option will
be deemed not to be an ISO (a non-ISO) unless, at the time the Option is
granted, the Committee specifically designates such Option as an ISO. If an
Option is designated as an ISO and if part or all of the Option does not qualify
as an ISO for any reason, then the Option or the portion of the Option that does
not so qualify will nevertheless remain outstanding and will be characterized as
a non-ISO.

 

5.2       Grant of Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights, or SARs, to Participants, either alone or in connection
with the grant of an Option, upon such vesting, forfeiture and other terms and
conditions as the Committee, acting in its discretion in accordance with the
Plan, may determine, either at the time the SARs are granted or, if the holder’s
rights are not adversely affected, at any subsequent time, provided that SARs
shall have a minimum vesting period of one year from the date of grant. Upon
exercise, the holder of an SAR shall be entitled to receive cash and/or a number
of whole Shares (as determined by the Committee) having a value equal to the
product of X and Y, where—

 

X = the number of whole Shares as to which the SAR is being exercised, and

 

Y = the excess of (i) the Fair Market Value per Share on the date of exercise
over (ii) the Exercise Price per Share covered by the SAR.

 

5.3       Exercise Price. The Committee shall determine the Exercise Price per
Share under each Option and each SAR, provided that (a) the Exercise Price per
Share shall be at least equal to the Fair Market Value per Share on the date the
Option or SAR is granted; and (b) in the case of an ISO granted to a Ten Percent
Stockholder, the Exercise Price per Share shall be at least equal to 110% of the
Fair Market Value per Share on the date the ISO is granted.

 

5.4       Repricing and Reloading Prohibited. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, distribution (whether in the form of cash, Shares, other
securities or other property), stock split, extraordinary cash dividend,
recapitalization, change in control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Common Shares or
other securities, or similar transaction(s)), the Company may not, without
obtaining stockholder approval: (a) reduce the Exercise Price under outstanding
Options or SARs; (b) cancel outstanding Options or SARs in exchange for Options
or SARs with a lower Exercise Price; or (c) cancel outstanding Options or SARs
in exchange for cash or other securities at a time when the per Share Exercise
Price under such Options or SARs is higher than the Fair Market Value. The
Committee may not grant an Option that includes a “reload” feature or make any
other Plan Awards that have the effect of providing a “reload” feature with
respect to Shares used to satisfy the Option exercise price or applicable
withholding tax.

 

- 5 -

 

 

5.5       Exercise Period of Options and SARs. The Committee may establish such
vesting, forfeiture, expiration and other conditions as it deems appropriate (on
a grant-by-grant basis) with respect to the exercisability of an Option or SAR;
provided, however, that, unless sooner terminated in accordance with its terms,
each Option and each SAR shall automatically expire on the tenth anniversary of
the date the Option or SAR is granted (or, in the case of an ISO granted to a
Ten Percent Stockholder, on the fifth anniversary of the date the ISO is
granted).

 

5.6       Exercise of Options. A Participant may exercise an outstanding Option
that is vested and exercisable by transmitting to the Secretary of the Company
(or another person designated by the Company for this purpose) a written notice
identifying the Option that is being exercised and specifying the number of
whole Shares to be purchased pursuant to such exercise, together with payment in
full of the aggregate Exercise Price payable for such Shares and any applicable
withholding taxes. The Exercise Price shall be payable in cash or by check or by
any other means that the Committee may expressly permit, including, without
limitation, (a) the Participant’s surrender of previously-owned Shares, (b) the
Company’s withholding Shares that would otherwise be issued if the Exercise
Price had been paid in cash, (c) payment pursuant to a broker-assisted cashless
exercise program established and made available in accordance with applicable
law, (d) any other method of payment that is permitted by applicable law, or (e)
any combination of the foregoing. Applicable withholding taxes shall be payable
in cash or by any other method that may be permitted or required by the
Committee in accordance with Section 11.1. Shares tendered or withheld for the
payment of the exercise price of an Option will be credited on the basis of the
Fair Market Value of such Shares on the date they are tendered or withheld
pursuant to such exercise.

 

5.7       Exercise of SARs. A Participant may exercise an outstanding SAR that
is vested and exercisable by transmitting to the Secretary of the Company (or
another person designated by the Company for this purpose) a written notice
identifying the SAR that is being exercised and specifying the number of whole
Shares for which the SAR is being exercised, together with payment in full of
any applicable withholding taxes attributable to such exercise. Applicable
withholding taxes shall be payable in cash or by any other method that may be
permitted or required by the Committee in accordance with Section 11.1.

 

5.8       Termination of Employment or Service. Unless the Committee determines
otherwise at the time of grant, or thereafter if no rights of a Participant are
thereby reduced, in the event of the termination of a Participant’s employment
or service with the Company and its Subsidiaries, (a) the Participant will
forfeit any then outstanding unvested Options or SARs, and (b) any then
outstanding vested Option or SAR will remain outstanding for a period of at
least 90 days (one year if such termination is due to the Participant’s death)
following the date of such termination (but in no event longer than the
expiration of its stated term.) Notwithstanding the foregoing, if a
Participant’s employment or other service is terminated by the Company or a
Subsidiary for Cause (as such term is defined in Section 9.3(a) below) or at a
time when grounds for such a termination exist, the Participant’s then
outstanding Options and/or SARs (whether or not previously vested) shall
immediately terminate and shall have no further force or effect.

 

5.9       Rights as a Stockholder. A Participant shall have no rights to vote or
receive dividends or any other rights of a stockholder with respect to any
Shares covered by an Option or

 

- 6 -

 

 

SAR unless and until such Option or SAR is validly exercised and any such Shares
are issued to the Participant (subject to Section 4.3). The Company will issue
such Shares promptly after the exercise of such Option or SAR (to the extent the
SAR is settled in Shares) is completed.

 

ARTICLE 6

RESTRICTED stock and restricted stock unit awards

 

6.1       Grant of Restricted Stock and RSU Awards. The Committee may grant
Restricted Stock Awards and/or Restricted Stock Unit Awards (RSUs) to any
Participant. Under a Restricted Stock Award, the Company issues Shares to the
Participant when the Award is made subject to specified conditions and
restrictions; and under an RSU Award, the Participant receives the right to
receive Shares in the future upon satisfaction of specified terms and
conditions. The vesting, forfeiture and other terms and conditions applicable to
the Shares covered by a Restricted Stock Award or the RSUs and Shares covered by
a Restricted Stock Unit Award (including, but not limited to, conditions and
restrictions tied to the achievement of specified performance objectives and/or
the completion of one or more specified periods of future service) will be
determined by the Committee and will be set forth in the applicable Award
Agreement, provided that each such Award will have a vesting period of at least
one year from date of grant.

 

6.2       Restricted Shares. Shares issued pursuant to a Restricted Stock Award
may be evidenced by book entries on the Company’s stock transfer records pending
satisfaction of the applicable vesting conditions. If a stock certificate for
restricted Shares is issued, the certificate will bear an appropriate legend to
reflect the nature of the conditions and restrictions applicable to the Shares.
The Company may retain physical possession of any such stock certificate and may
require a Participant to deliver a stock power to the Company, endorsed in
blank, in order to facilitate the transfer back to the Company of restricted
Shares that are forfeited. Notwithstanding the foregoing, if a Participant
forfeits Shares covered by a Restricted Stock Award, the Shares that are
forfeited shall automatically be cancelled on the books and records of the
Company whether or not the Participant returns a certificate for such Shares or
otherwise fails or refuses to execute documents or take other action requested
by the Company in connection with the cancellation of the forfeited Shares.
Except to the extent otherwise provided under the Plan or the Award Agreement, a
Participant who holds unvested Shares pursuant to an outstanding Restricted
Stock Award shall have all of the rights of a stockholder with respect to said
Shares, including the right to vote the Shares and the right to receive
dividends thereon (subject to the payment and vesting conditions described in
Section 6.4 below).

 

6.3       Shares Covered by RSU Awards. No Shares will be issued pursuant to an
RSU Award unless and until the applicable vesting and other conditions have been
satisfied. The holder of an RSU Award shall have no rights as a stockholder with
respect to Shares covered by the RSUs unless and until the RSUs becomes vested
and the Shares covered by the vested RSUs are issued to the Participant. Subject
to Section 6.4, the Committee may provide that a Participant who holds RSUs will
be entitled to receive dividend equivalent credits based upon the dividends that
would have been payable with respect to the Shares covered by the RSUs if such
Shares were outstanding.

 

- 7 -

 

 

6.4       Dividends on Restricted Stock and RSU Shares. If a dividend is
declared with respect to outstanding Shares, then, unless the Committee
determines otherwise, a corresponding dividend will be credited to a Participant
with respect to Shares covered by an outstanding Restricted Stock or RSU Award
as if such Shares were outstanding and free of vesting and other conditions and
restrictions. Dividend credits (if any) will be made in the form of cash or in
the form of additional Shares of Restricted Stock or RSUs (based upon the then
Fair Market Value per Share) or any combination thereof, all as determined by
the Committee. Dividends credited with respect to Restricted Stock and RSU
Awards shall be subject to the same vesting and forfeiture conditions and the
same payment terms that are applicable to the Shares of Restricted Stock or RSU
Shares to which such dividend credits apply and/or, if applicable, such
different terms and conditions that may be required in order to comply with
Section 409A.

 

6.5       Non-Transferability. No Restricted Stock Award and no Shares covered
by a Restricted Stock Award, may be sold, assigned, transferred, disposed of,
pledged or otherwise hypothecated other than to the Company or its designee in
accordance with the terms of the Award or the Plan, and any attempt to do so
shall be null and void.

 

6.6       Termination of Service Before Vesting; Forfeiture. Unless otherwise
specified in the Award Agreement or otherwise subsequently determined by the
Committee, unvested Shares held pursuant to a Restricted Stock Award and
unvested RSUs held under an RSU Award shall be forfeited and canceled upon the
termination of a Participant’s employment or other service with the Company and
its Subsidiaries.

 

6.7       Timing Requirement for Settlement of RSUs. Unless otherwise specified
in the applicable Award Agreement, RSUs shall be settled in the form of Shares
or cash (as determined by the Committee) as soon as practicable after the RSUs
become vested but in no event later than the 15th day of the third month
following the calendar year in which the vesting of such RSUs occurs.
Notwithstanding the foregoing, the terms of an RSU Award may expressly provide
that settlement of vested RSUs covered by the Award will be deferred until a
later date or the occurrence of a subsequent event, provided that any such
deferral provision complies with the election, distribution timing and other
requirements of Section 409A.

 

6.8       Receipt of Shares. A Participant who holds Shares that become vested
under a Restricted Stock Award or who holds RSUs that become vested (to the
extent the vested RSUs are settled in Shares) will be entitled to receive such
Shares, subject to the payment or satisfaction of applicable withholding taxes.
Applicable withholding taxes shall be payable in cash or by any other method
that may be permitted or required by the Committee in accordance with Section
11.1.

 

ARTICLE 7

OTHER forms of AWARD

 

7.1       Other Share-Based Awards. Subject to applicable law, the Committee,
acting in its discretion, may grant such other forms of Award denominated or
payable in, valued in whole or in part by reference to, or otherwise based upon
or related to, Shares, including, without limitation, performance share awards,
performance unit awards, stock bonus Awards, dividend equivalent Awards (either
alone or in conjunction with other Awards), purchase rights for

 

- 8 -

 

 

Shares, and Share-based Awards designed to comply with or take advantage of
applicable laws outside of the United States. Each such Share-based Award will
be made upon such vesting, forfeiture, performance and other terms and
conditions as the Committee, acting in its discretion, may determine; provided
that the vesting or earn out period under any such Award may not be less than
one year, and provided further that dividend equivalent awards made in
conjunction with other Share-based Awards shall be subject to the same vesting
and forfeiture conditions and the same payment terms of the corresponding
Share-Based Awards and/or, if applicable, such different terms and conditions
that may be required in order to comply with Section 409A. If and when a
Share-based Award granted under this Section becomes payable, payment may be
made in the form of cash, whole Shares or a combination of cash and whole Shares
(as determined by the Committee), with a payment in Shares being based upon
their Fair Market Value on the applicable vesting or payment date(s).

 

7.2       Cash Incentive Awards. The Committee may make annual and/or long-term
Cash Incentive Awards pursuant to which a Participant may earn the right to
receive a cash payment that is conditioned upon the achievement of a specified
performance goal or goals established by the Committee and communicated to the
Participant as soon as practicable after the beginning of the applicable
performance period and the satisfaction of such other terms and conditions as
the Committee may prescribe. A Cash Incentive Award will be payable in the form
of a single sum cash payment on or as soon as practicable after the date the
Award becomes earned and vested, but in no event later than the 15th day of the
third month of the following calendar year. Notwithstanding the foregoing, the
Committee may require or permit the deferred payment and/or installment payout
of all or part of any such Cash Incentive Award if (and only if) the Award is
exempt from Section 409A or, if not so exempt, the deferred payout complies with
the applicable terms and conditions of Section 409A.

 

7.3       Termination of Service Before Vesting; Forfeiture. Unless otherwise
specified in the Award Agreement or otherwise subsequently determined by the
Committee, unearned and/or unvested Share-based Awards and Cash Incentive Awards
granted under this Article shall be forfeited and canceled upon the termination
of a Participant’s employment or other service with the Company and its
Subsidiaries.

 

7.4       Dividend Equivalents under Performance-Based Awards. Dividends or
dividend equivalents, if any, paid or credited with respect to performance-based
Awards will be subject to the same performance conditions as apply to the
underlying Awards.

 

ARTICLE 8

PERFORMANCE-based EXEMPTION awards

 

8.1       Performance-Based Exemption—General. If the Committee intends that an
Award should qualify for the Performance-Based Exemption (other than Options and
SARs which otherwise qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code), then, except as otherwise permitted by Section
162(m) of the Code, the grant, exercise, vesting, amount and/or settlement of
such Award shall be contingent upon achievement of one or more pre-established,
objective performance goals, which shall be prescribed in writing by the
Committee not later than 90 days after the commencement of the applicable
performance period and in any event before completion of 25% of such performance
period in accordance with the

 

- 9 -

 

 

requirements of Section 162(m). Such performance goals shall be based on any one
or more of the Performance Factors listed in Section 8.2 and may be expressed in
absolute terms, relative to performance in prior periods and/or relative to
performance of other companies or an index of other companies or on such other
basis as the Committee, acting in a manner consistent with Section 162(m) of the
Code, may determine. All determinations as to the establishment of performance
goals, the amount of cash and/or the number of Shares that may be earned, the
target level (and, if applicable, minimum and maximum levels) of actual
achievement required as a condition of earning the Award, and the earned value
of any Award intended to qualify for the Performance-Based Exemption shall be
made by the Committee and shall be recorded in writing.

 

8.2       Performance Factors. Any one or more of the following Performance
Factors may be used by the Committee in establishing performance goals for
Awards intended to qualify for the Performance-Based Exemption, in each case
taking into account such adjustments and other objective factors as the
Committee may specify at the time the goal is established: (a) revenues on a
corporate or product by product basis, gross profit or gross profit growth; (b)
earnings from operations, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, incentives, service fees and/or
extraordinary or special items; (c) net income or net income per share (basic or
diluted); (d) return measures, including return on assets, return on investment,
return on capital, total capital or tangible capital, return on sales or return
on equity; (e) cash flow, free cash flow, cash flow return on investment, or net
cash provided by operations; (f) economic value created or added; (g) operating
margin or profit margin; (h) expense or cost targets; (i) objective measures of
customer satisfaction; (j) working capital targets; (k) inventory control; (l)
debt targets; (m) implementation, completion or attainment of measurable
objectives with respect to store openings or closings, acquisitions and
divestitures, and recruiting and maintaining personnel; and/or (n) share price
(including, without limitation, growth measures, market capitalization and/or
total stockholder return).

 

8.3       Performance Goals. In establishing performance goals with respect to
an Award intended to qualify for the Performance Exemption, the applicable
Performance Factors may be determined by reference to the Company's performance
and/or the performance of any one or more Subsidiaries, divisions, business
segments or business units of the Company and its Subsidiaries, and may be based
upon comparisons of any of the indicators of performance relative to other
companies (or subsidiaries, divisions, business segments or business units of
other companies) or relevant indices. Subject to compliance with the Treasury
regulations under Section 162(m) of the Code, the Committee may prescribe that
performance goals under any such Award will be adjusted as necessary or
appropriate in order to account for changes in law or accounting rules,
principles or standards or to reflect the impact of extraordinary or unusual
items, events or circumstances which, if not taken into account, would result in
windfalls or hardships that are not consistent with the intent and purposes of
the Award, including without limitation (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, (c) acquisitions and
divestitures, or (d) changes in generally accepted accounting principles.

 

8.4       Discretion. The Committee shall have the authority, in its discretion,
to reduce the formula amount or number of Shares otherwise payable pursuant to
an Award that is intended to qualify for the Performance-Based Exemption, but
may not increase the amount or

 

- 10 -

 

 

number of Shares that would otherwise be payable under any such Award; provided
that, in the case of an Award intended to constitute a “share-based payment
arrangement” under FASB ASC Topic 718, the Committee may exercise its discretion
under this Section only if such discretion is expressly reserved as part of the
original terms of the Award.

 

8.5       Certification. No amount shall be paid and no Shares shall be
distributed or released pursuant to an Award intended to qualify for the
Performance-Based Exemption unless and until the Committee certifies in writing
the extent of achievement of the applicable performance goal(s) and the
corresponding amount that is earned by the Participant under such Award.

 

ARTICLE 9

cHANGE IN CONTROL

 

9.1       Assumption or Substitution of Outstanding Awards. If a “Change in
Control” (as defined below) occurs, the parties to the Change in Control may
agree that outstanding Awards shall be assumed by, or converted into a
substitute award for or with respect to shares of common stock of, the successor
or acquiring company (or a parent company thereof) on an economically equivalent
basis. If the Change in Control does not involve an agreement with a third
party, and if the Shares covered by an outstanding Award are still traded on a
national securities exchange, then the Committee may unilaterally require that
the Award be continued, assumed, converted or substituted in accordance with
this Section. The vesting and other terms of any such assumed or substitute
award shall be substantially the same as the vesting and other terms and
conditions of the original Award, provided that (a) if the assumed or
substituted Award is an Option or SAR, the number of shares and Exercise Price
shall be adjusted in accordance with the principles set forth in Sections
1.424-1(a)(5) and 1.409A-1(b)(5)(v)(D) of the Treasury regulations, and (b) if
the assumed or substituted Award is not an Option or SAR, the number of shares
covered by the assumed or substitute Award will be based upon the Change in
Control transaction value of the Company’s outstanding Shares. If the original
Award is subject to the satisfaction of performance conditions, then such
performance conditions shall be deemed to have been satisfied immediately prior
to the Change in Control at the greater of (x) the target performance level, or
(y) the performance level that would have been attained if the rate or level of
performance from the beginning of the performance period through the date of the
Change in Control had continued at the same rate through the end of the
performance period. If reasonably feasible, the assumed or substituted Award
will also provide the participant with an opportunity to earn any remaining
portion of the Award (over and above the portion deemed to have been earned
under the preceding sentence) based upon the achievement of a performance goal
for the entire performance period that is similar in nature to the corresponding
performance goal under the original terms of the Award. If, within two years
following a Change in Control, a Participant’s employment or other service
terminates due to the Participant’s death or is terminated by the Company or a
successor or acquiring company (or any of its or their affiliates) without
“Cause” or by the Participant for “Good Reason” (as such terms are defined
below), any then outstanding assumed or substitute Awards held by such
terminated Participant shall immediately be fully vested, and any outstanding
assumed or substitute Options and SARs will remain outstanding for 180 days
after such termination of employment (or, if earlier, until the expiration of
their original stated terms).

 

- 11 -

 

 

9.2       Awards Not Assumed or Substituted. If a Change in Control occurs and
an outstanding Award is not assumed, converted, substituted or continued
pursuant to Section 9.1, then such Award will be deemed fully vested and any
performance conditions applicable to such Award will be deemed to have been
satisfied immediately prior to the Change in Control at the maximum performance
level specified in the Award for purposes of determining the extent to which the
Award is earned. Each such Award shall be cancelled immediately prior to the
effective time of the Change in Control in exchange for an amount equal to the
per Share consideration received by the holders of outstanding Shares in the
Change in Control transaction, reduced in the case of an Option or SAR by the
Exercise Price for such Shares. No consideration will be payable in respect of
the cancellation of an Option or SAR with an Exercise Price per Share that is
equal to or greater than the value of the Change in Control transaction
consideration per Share. The amount payable with respect to the cancellation of
an outstanding Award pursuant to this section will be paid in cash, unless the
parties to the Change in Control agree that some or all of such amount will be
payable in the form of freely tradable shares of common stock of the successor
or acquiring company (or a parent company thereof). Subject to Section 11.2, the
payments contemplated by this Section 9.2 shall be made upon at or as soon as
practicable following the effective time of the Change in Control.
Notwithstanding the foregoing, the Committee, acting in its discretion, may
prescribe different treatment of an Award in the circumstances governed by this
Section, provided that the terms of such different treatment, together with a
specific reference to this Section, are set forth in the applicable Award
Agreement.

 

9.3       Certain Defined Terms.

 

(a)       “Cause” means, with respect to any Participant and unless otherwise
specified in the Participant’s Award Agreement, (i) if there is an employment or
other services agreement in effect between the Participant and the Company or a
Subsidiary that defines the term “cause” (or a term of like import), the
Participant’s engaging in conduct that constitutes “cause” (or a term of like
import) within the meaning of that agreement, or (ii) if there is no such
employment or other services agreement in effect, “Cause” shall mean (1) a
Participant’s repeated failure or refusal to perform the duties of the
Participant’s employment, consistent with past practice and his or her position
and title where such conduct shall not have ceased or been remedied within ten
days following written warning from the Company specifying such conduct; (2) the
Participant’s conviction of, or entering a plea of guilty or no contest to, a
felony; (3) the Participant’s performance of any act or the Participant’s
failure to act, for which, if the Participant were prosecuted and convicted, a
crime or offense involving money or property of the Company would have occurred;
(4) the Participant’s performance of any act or the Participant’s failure to act
which constitutes fraud or a breach of a fiduciary trust, including, without
limitation, misappropriation of funds or a material misrepresentation of the
Company’s operating results or financial condition; (5) any attempt by the
Participant to secure any personal profit (other than pursuant to the terms of
the Participant’s employment or through the Participant’s ownership of equity in
the Company) in connection with the business of the Company (for example,
without limitation, using Company assets to pursue other interests, diverting to
the Participant or to a third party any business opportunity belonging to the
Company, insider trading or taking bribes or kickbacks); (6) the Participant’s
engagement in conduct or activities

 

- 12 -

 

 

materially damaging to the property, business or reputation of the Company other
than as a result of good faith performance of his duties; (7) the Participant’s
illegal use of controlled substances; (8) any act or omission by the Participant
involving malfeasance or gross negligence in the performance of the duties of
the Participant’s employment to the material detriment of the Company; or (9)
the entry of any order of a court that remains in effect and is not discharged
for a period of at least sixty days, which enjoins or otherwise limits or
restricts the performance by the Participant of the duties of the Participant’s
employment, relating to any contract, agreement or commitment made by or
applicable to the Participant in favor of any former employer or any other
person.

 

(b)       A “Change in Control” shall be deemed to have occurred upon the
happening of any of the following events:

 

(i)       any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a subsidiary of the Company, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company or any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), is or becomes, including pursuant to a tender or exchange offer
for shares of Common Stock pursuant to which purchases are made, the “beneficial
owner” (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities, provided,
however, that the provisions of this paragraph (a) shall not be applicable to
any acquisition directly from the Company; or

 

(ii)      individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), shall cease for any reason to constitute at least a majority
thereof; provided, however, that any individual becoming a director subsequent
to the date hereof whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who were either
directors on the date hereof, or whose appointment, election or nomination for
election was previously so approved or recommended, shall be considered a member
of the Incumbent Board, but excluding for this purpose any new director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company; or

 

(iii)     there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or

 

- 13 -

 

 

(iv)     there is consummated a plan of complete liquidation or dissolution of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, in one transaction or a series
of related transactions, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which is owned by stockholders
of the Company in substantially the same proportion as their ownership of the
Company immediately prior to such sale.

 

(c)       “Good Reason” shall have the meaning ascribed to that term (or a term
of like import) in a Participant’s employment agreement or, if such term (or a
term of like import) is not defined in the Participant’s employment agreement or
there is no such agreement, then “Good Reason” shall mean any of the following
events: (i) a material diminution of the Participant’s duties and
responsibilities that result in a material adverse effect on the Participant’s
status and authority, (ii) a change in the principal location of the
Participant’s employment to a location more than fifty (50) miles outside of New
York City or the Participant’s then current other business location, except for
travel reasonably required as part of such employment, (iii) failure to timely
pay the Participant any salary or bonus when due, or (iv) any reduction in (1)
the Participant’s annual rate of salary from the highest annual rate of salary
in effect during the one-year period prior to the date of the Change of Control,
or (2) the amount of annual bonus paid to the Participant after the date of the
Change in Control in light of the results of operations of the Company for that
year compared to the bonus paid for the most recent fiscal year prior to the
date of the Change of Control in light of the results of operations of the
Company for that year. Notwithstanding the foregoing, in order to terminate for
“Good Reason,” a Participant must specify in writing to the Company (or the
successor or acquiring company or a parent thereof) the nature of the act or
omission that the Participant deems to constitute Good Reason and provide the
Company (or the successor or acquiring company or a parent thereof) 30 days
after receipt of such notice to review and, if required, correct the situation
(and thus prevent the Participant’s termination for Good Reason). Notice of
termination for Good Reason must be provided, if at all, within 90 days after
the occurrence of the event or condition giving rise to such termination.

 

9.4       No Fractional Shares. In the event of an adjustment in the number of
shares covered by any Award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment shall be disregarded, and each converted
Award shall cover only the number of full shares resulting from the adjustment.

 

ARTICLE 10

AMENDMENT and TERMINATION

 

10.1     Amendment and Termination of the Plan. The Board, acting in its sole
discretion, may amend the Plan at any time and from time to time and may
terminate the Plan at any time. Plan amendments will be subject to approval by
the Company’s stockholders if and to the extent such approval is required in
order to satisfy applicable law and/or stock exchange listing rules. Unless
sooner terminated, the Plan will terminate on the tenth anniversary of the date
it is approved by the Company’s stockholders (and the Plan will not become
effective unless and until such approval is obtained).

 

- 14 -

 

 

10.2     Outstanding Awards. Except as specifically required or permitted by the
Plan or an Award Agreement, no amendment of an Award Agreement, and no
termination, amendment or modification of the Plan shall cause any then
outstanding Award to be forfeited or altered in a way that adversely affects a
Participant’s rights, unless the Participant consents thereto. The rights of any
person with respect to an Award that is outstanding at the time of the
termination of the Plan shall not be affected solely by reason of such
termination and shall continue in accordance with the terms of the Award and of
the Plan, as each is then in effect or is thereafter amended.

 

ARTICLE 11

tax withholding; Section 409a

 

11.1     Tax Withholding. Each Award and the exercise, vesting and settlement of
each Award shall be subject to a Participant’s payment or other satisfaction of
any applicable withholding taxes. The Committee, in its sole discretion and
pursuant to applicable law and such procedures as it may specify from time to
time, may require or permit the Participant to satisfy the tax withholding
obligation(s) relating to an Award (in whole or in part) by or through (a) the
payment of cash by the Participant, (b) the Company’s withholding cash or Shares
that would otherwise be paid, issued or released pursuant to the Award, (c) the
transfer to the Company of other Shares owned by the Participant, (d) a
broker-assisted cashless exercise arrangement that complies with applicable law,
and/or (e) by such other means as the Committee may determine. The amount of a
Participant’s withholding tax obligation that is satisfied in Shares (whether
previously-owned or withheld from the Shares that would otherwise be issued or
released) shall be based upon the Fair Market Value of the Shares on the date
such Shares are delivered or withheld. In no event may Shares be used to satisfy
more than the minimum amount of a Participant’s tax withholding obligation.

 

11.2     Section 409A Compliance. It is intended that Awards made under the
Plan, including any deferred payment or settlement terms and conditions, shall
be exempt from or comply with Section 409A. Without limiting the generality of
the preceding sentence and notwithstanding anything to the contrary contained
herein, the following provisions shall apply with respect to an Award if and to
the extent that such Award provides for the payment of “nonqualified deferred
compensation” (within the meaning of Section 409A).

 

(a)       If a Participant becomes entitled to payments (cash or Shares) under
the Award on account of the “termination of the Participant’s employment or
other service” or words of like import, then such termination of employment or
service will not be deemed to have occurred unless and until the Participant
incurs a “separation from service” within the meaning of Section 409A.

 

(b)       If the Participant is a “specified employee” within the meaning of
Section 409A at the time of his or her separation from service, then any such
payment covered by Section 409A shall be delayed until the first business day
following the earlier of (i) the date which is six months after the date of such
separation from service, or (ii) the date of the Participant’s death. On the
delayed payment date, the Participant (or the Participant’s beneficiary) will be
entitled to receive a lump sum payment or distribution of the

 

- 15 -

 

 

payments that otherwise would have been made during the period that such
payments are delayed.

 

(c)       If a payment covered by Section 409A would be accelerated on account
of the occurrence of a “Change in Control,” then such payment shall not be made
unless such Change in Control also constitutes a “change in ownership,” “change
in effective control” or “change in ownership of a substantial portion of the
Company’s assets” within the meaning of Section 409A. Any payment that would
have been made except for the application of the preceding sentence shall be
made in accordance with the payment or settlement schedule that would have
applied under the Award in the absence of a Change in Control or, if earlier, on
the date of the termination of the Participant’s employment or service (without
regard to any further service or performance conditions that otherwise would
have applied).

 

(d)       Notwithstanding the foregoing, each Participant shall be solely
responsible, and the Company shall have no liability to the Participant or
otherwise, for or with respect to any taxes, acceleration of taxes, interest or
penalties arising under Section 409A.

 

ARTICLE 12

miscellaneous

 

12.1     Non-Transferability. Except as otherwise specifically permitted by the
Plan or the applicable Award Agreement, no Award shall be assignable or
transferable except upon the Participant’s death to his or her “beneficiary” (as
defined below), and, during a Participant’s lifetime, an Option or SAR may be
exercised only by the Participant or the Participant’s guardian or legal
representative. Notwithstanding the foregoing, subject to the consent of the
Committee (which it may grant, condition or deny in its sole discretion for any
or no reason), a Participant may make an inter vivos transfer of an Option
(other than an ISO), SAR or RSU to any “family member” (within the meaning of
Item A(1)(a)(5) of the General Instructions to SEC Form S-8 or a successor),
including, without limitation, to one or more trusts, partnerships, limited
liability companies and other entities which qualify as family members, provided
that such transfer is not a transfer for value or is a transfer for value that
the Committee determines is for estate planning purposes, and provided further
that such transfer is permitted by applicable law and does not give rise to tax
under Section 409A. For the purposes hereof, a Participant’s “beneficiary” is
any person or entity (including, without limitation, a trust or estate)
designated in writing by a Participant to succeed to the Participant’s Award(s)
upon the Participant’s death, subject to the provisions hereof and of the
applicable Award Agreement(s). A Participant may designate a beneficiary by
delivering a written beneficiary designation to the Committee (or its designee)
in such form and in such manner as the Committee (or its designee) may
prescribe. Each beneficiary designation duly filed with the Committee (or its
designee) will have the effect of superseding and revoking any prior beneficiary
designation. If a Participant does not designate a beneficiary, or if no
designated beneficiary survives the Participant, then the Participant’s estate
will be deemed to be his or her beneficiary. The term “Participant,” as used
herein, shall be deemed to include the Participant’s beneficiary if and to the
extent the context requires.

 

- 16 -

 

 

12.2     Successors. All obligations of the Company with respect to Awards
granted under the Plan shall be binding on any successor to the Company of all
or substantially all of the business and/or assets of the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, and the term “Company” as used herein shall
be construed accordingly.

 

12.3     Legal Construction. If any provision of the Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

12.4     Compliance with Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

12.5     Transfer Orders; Placement of Legends. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

 

12.6     Nonexclusivity of the Plan. No provision of the Plan, and neither its
adoption Plan by the Board or submission to the stockholders for approval, shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable.

 

12.7     Sub-Plans. The Committee may from time to time establish sub-plans
under the Plan for purposes of satisfying securities, tax or other laws of any
foreign jurisdictions that may apply to Participants who receive Awards. Any
such sub-plan shall contain such limitations and other terms and conditions as
the Committee determines are necessary or desirable for such purposes and shall
be in such form (including, without limitation, as an appendix to the Plan) as
the Committee deems appropriate. Each sub-plan shall be deemed a part of the
Plan, but shall apply only to the Participants who are subject to the laws of
the jurisdiction to which the sub-plan relates.

 

12.8     Uniformity Not Required. The provisions of the Award Agreements need
not be uniform among all Awards, among all Awards of the same type, among all
Awards granted to the same Participant, or among all Awards granted at the same
time.

 

12.9     Claw Back Conditions. Notwithstanding anything to the contrary
contained herein or in an Award Agreement, Awards and benefits otherwise
provided by Awards made under the Plan shall be subject to the Company’s
incentive compensation claw back policies as in effect from time to time, and,
as applicable, the claw back requirements of the Dodd-Frank Act Section 954.

 

12.10   Limitation of Rights. The Plan shall not interfere with or limit in any
way the right of the Company or of any Subsidiary to terminate any person’s
employment or other

 

- 17 -

 

 

service at any time, and the Plan shall not confer upon any person the right to
continue in the employ or other service of the Company or any Subsidiary. No
employee, director or other person shall have any right to be selected to
receive an Award or, having been so selected, to be selected to receive a future
Award.

 

12.11   Decisions and Determinations Final. All decisions and determinations
made by the Board pursuant to the provisions hereof and, except to the extent
rights or powers under the Plan are reserved specifically to the discretion of
the Board, all decisions and determinations made by the Committee in connection
with the exercise of its authority and responsibilities under the Plan
(including, without limitation, decisions and determinations relating to the
construction, interpretation and administration of the Plan or any Award), shall
be final, binding and conclusive on all persons.

 

12.12   Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware (without
regard to the legislative or judicial conflict of laws rules of any state).

 

- 18 -

